Exhibit32 Certification of CEO and CFO Pursuant to 18 U.S.C. Section1350, As Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of Cyanotech Corporation (the “Company”) on Form10-Q for the period ended September30, 2016 (the “Report”) as filed with the Securities and Exchange Commission on the date hereof, each of the undersigned certifies that: 1) The Report fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act (15 U.S.C. 78m or 78o (d)); and 2) The information contained in the Report fairly presents, in all material aspects, the financial condition and results of operations of the Company. Date: November 10, 2016 /s/ Gerald R. Cysewski Gerald R. Cysewski President and Chief Executive Officer; Director Date: November 10, 2016 /s/ Jole E. Deal Jole E. Deal Vice President—Finance& Administration and CFO (Principal Financial and Accounting Officer)
